



EXHIBIT 10.1


EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the
8th day of April, 2016, by and between CoreLogic, Inc., a Delaware corporation
(the “Company”), and James L. Balas (the “Executive”).


RECITALS
THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:
A. The Company desires that the Executive be employed by the Company to carry
out the duties and responsibilities described below, all on the terms and
conditions hereinafter set forth, effective as of April 8, 2016 (the “Effective
Date”).
B. The Executive desires to accept such employment on such terms and conditions.
AGREEMENT
NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:
1.    Retention and Duties.
1.1
Retention. The Company does hereby hire, engage and employ the Executive for the
Period of Employment (as such term is defined in Section 2) on the terms and
conditions expressly set forth in this Agreement. The Executive does hereby
accept and agree to such hiring, engagement and employment, on the terms and
conditions expressly set forth in this Agreement.

1.2
Duties. During the Period of Employment, the Executive shall serve the Company
as its Chief Financial Officer and shall have such other duties and
responsibilities as the Chief Executive Officer of the Company (the “CEO”) shall
determine from time to time. The Executive shall be subject to the corporate
policies of the Company as they are in effect from time to time throughout the
Period of Employment (including, without limitation, the Company’s Code of
Conduct, as it may change from time to time). During the Period of Employment,
the Executive shall report solely to the CEO.

1.3
No Other Employment; Minimum Time Commitment. During the Period of Employment,
the Executive shall (i) devote substantially all of the Executive’s business
time, energy and skill to the performance of the Executive’s duties for the
Company, (ii) perform such duties in a faithful, effective and efficient manner
to the best of his abilities, and (iii) hold no other employment. The
Executive’s service on the boards of directors (or similar body) of other
business entities is subject to the approval of the CEO or the






--------------------------------------------------------------------------------





Company’s Board of Directors (the “Board”). The Company shall have the right to
require the Executive to resign from any board or similar body (including,
without limitation, any association, corporate, civic or charitable board or
similar body) which he may then serve if the Board or CEO reasonably determines
that the Executive’s service on such board or body interferes with the effective
discharge of the Executive’s duties and responsibilities to the Company or that
any business related to such service is then in competition with any business of
the Company or any of its affiliates, successors or assigns.
1.4
No Breach of Contract. The Executive hereby represents to the Company and agrees
that: (i) the execution and delivery of this Agreement by the Executive and the
Company and the performance by the Executive of the Executive’s duties hereunder
do not and shall not constitute a breach of, conflict with, or otherwise
contravene or cause a default under, the terms of any other agreement or policy
to which the Executive is a party or otherwise bound or any judgment, order or
decree to which the Executive is subject; (ii) the Executive will not enter into
any new agreement that would or reasonably could contravene or cause a default
by the Executive under this Agreement; (iii) the Executive has no information
(including, without limitation, confidential information and trade secrets)
relating to any other Person (as such term is defined in Section 5.5) which
would prevent, or be violated by, the Executive entering into this Agreement or
carrying out his duties hereunder; (iv) the Executive is not bound by any
employment, consulting, non-compete, confidentiality, trade secret or similar
agreement (other than this Agreement and the Confidentiality Agreement) with any
other Person; (v) to the extent the Executive has any confidential or similar
information that he is not free to disclose to the Company, he will not disclose
such information to the extent such disclosure would violate applicable law or
any other agreement or policy to which the Executive is a party or by which the
Executive is otherwise bound; and (vi) the Executive understands the Company
will rely upon the accuracy and truth of the representations and warranties of
the Executive set forth herein and the Executive consents to such reliance.

1.5
Location. The Executive’s principal place of employment shall be the Company’s
principal executive office as it may be located from time to time. The Executive
agrees that he will be regularly present at that office. The Executive
acknowledges that he will be required to travel from time to time in the course
of performing his duties for the Company.

1.6
Confidentiality Agreement. The Executive has previously executed and delivered
to the Company a Confidential Information and Inventions Agreement (as it may be
amended from time to time and together with any similar successor agreement, the
“Confidentiality Agreement”). The Executive agrees to continue to abide by the
Confidentiality Agreement.

2.
Period of Employment. The “Period of Employment” shall commence on the Effective
Date and shall end at the close of business on December 31, 2016 (the
“Termination Date”); provided, however, that this Agreement shall be
automatically renewed, and the Period of Employment shall be automatically
extended for one (1) additional year on the Termination Date and each
anniversary of the Termination Date thereafter, unless either party gives
written notice at least sixty (60) days prior to the expiration of the Period of
Employment (including any renewal thereof) of such party’s desire to terminate
the Period of Employment (such notice to be delivered in accordance with Section
18). The term “Period of Employment” shall include any extension thereof
pursuant to the preceding sentence. Provision of notice that the Period of
Employment shall not be extended or further extended, as the case may be, shall
not constitute a breach of this Agreement and shall not give rise to an
obligation to pay severance benefits pursuant to Section






--------------------------------------------------------------------------------





5.3(b). Notwithstanding the foregoing, the Period of Employment is subject to
earlier termination as provided below in this Agreement.
3.    Compensation.
3.1
Base Salary. The Executive’s base salary (the “Base Salary”) shall be paid in
accordance with the Company’s regular payroll practices in effect from time to
time, but not less frequently than in monthly installments. The Executive’s Base
Salary for the first twelve (12) months of the Period of Employment shall be at
an annualized rate of Four Hundred Twenty-Five Thousand Dollars ($425,000). The
Company will review the Executive’s Base Salary at least annually and may
increase the Executive’s Base Salary from the rate then in effect based on such
review.

3.2
Annual Performance Bonus. For each fiscal year of the Company that ends during
the Period of Employment, the Executive shall be eligible to receive an annual
incentive bonus (“Incentive Bonus”) in an amount to be determined by the
Company’s Compensation Committee in its sole discretion, based on the
performance objectives established for that particular period and subject to the
terms and conditions of any applicable bonus plan. Incentive Bonus awards at
target performance are determined annually based on Company performance targets
and market data for similarly situated executives at peer companies. For 2016,
Incentive Bonus award at target performance shall be no less than Ninety Percent
(90%) of the Executive’s Base Salary.

3.3
Long Term Incentives. The Executive shall also be eligible to receive long-term
incentive awards annually in an amount to be determined by the Company’s
Compensation Committee in its sole discretion (“LTI Awards”). LTI Awards at
target performance are determined annually based on Company performance goals
and market data for similarly situated executives at peer companies. For 2016,
the LTI Awards at target performance shall have a grant-date value of no less
than Six Hundred Thirty-Seven Thousand Five Hundred Dollars ($637,500.00).

4.    Benefits.
4.1
Retirement, Welfare and Fringe Benefits. During the Period of Employment, the
Executive shall be entitled to participate in all employee pension and welfare
benefit plans and programs, and fringe benefit plans and programs, made
available by the Company to the Company’s employees generally, in accordance
with the eligibility and participation provisions of such plans and as such
plans or programs may be in effect from time to time.

4.2
Reimbursement of Business Expenses. The Executive is authorized to incur
reasonable expenses in carrying out the Executive’s duties for the Company under
this Agreement and shall be entitled to reimbursement for all reasonable
business expenses the Executive incurs during the Period of Employment in
connection with carrying out the Executive’s duties for the Company, subject to
the Company’s expense reimbursement policies and any pre-approval policies in
effect from time to time. The Executive agrees to promptly submit and document
any reimbursable expenses in accordance with the Company’s expense reimbursement
policies to facilitate the timely reimbursement of such expenses.

4.3
Paid Time Off. During the Period of Employment, the Executive will be covered by
the Company’s Executive Paid Time Off Policy as in effect from time to time.






--------------------------------------------------------------------------------





5.    Termination.
5.1
Termination by the Company. The Executive’s employment with the Company, and the
Period of Employment, may be terminated at any time by the Company: (i) with
Cause (as such term is defined in Section 5.5), or (ii) without Cause, or (iii)
in the event of the Executive’s death, or (iv) in the event that the Board
determines in good faith that the Executive has a Disability (as such term is
defined in Section 5.5).

5.2
Termination by the Executive. The Executive’s employment with the Company, and
the Period of Employment, may be terminated by the Executive with no less than
thirty (30) days advance written notice to the Company (such notice to be
delivered in accordance with Section 18).

5.3
Benefits upon Termination. If the Executive’s employment by the Company is
terminated during the Period of Employment for any reason by the Company or by
the Executive, or upon or following the expiration of the Period of Employment
(in any case, the date that the Executive’s employment by the Company terminates
is referred to as the “Severance Date”), the Company shall have no further
obligation to make or provide to the Executive, and the Executive shall have no
further right to receive or obtain from the Company, any payments or benefits
except as follows:

(a)    The Company shall pay the Executive (or, in the event of his death, the
Executive’s estate) any Accrued Obligations (as such term is defined in Section
5.5);
(b)    If, during the Period of Employment and prior to the date on which a
Change in Control (as defined in Section 5.5) occurs, the Executive’s employment
with the Company terminates as a result of an Involuntary Termination (as such
term is defined in Section 5.5), the Executive shall be entitled to the
following benefits:
(i)    The Company shall pay the Executive (in addition to the Accrued
Obligations), subject to tax withholding and other authorized deductions, an
amount equal to One (the “Applicable Multiple”) times the sum of (x) the
Executive’s Base Salary at the annualized rate in effect on the Severance Date
plus (y) the Target Annual Incentive Bonus amount for the Executive as
established by the Company and as in effect on the Severance Date (the
“Severance Benefit.”) In the seventh (7th) month following the month in which
the Executive’s Separation from Service (as such term is defined in Section 5.5)
occurs, the Company shall pay the Executive a fraction of the aggregate
Severance Benefit, where the numerator of such fraction is seven (7) and the
denominator of such fraction is the Number of Severance Months. For purposes of
this Agreement, the “Number of Severance Months” equals twelve (12) multiplied
by the Applicable Multiple. For each month thereafter, commencing with the
eighth (8th) month following the month in which the Executive’s Separation from
Service occurs and continuing through and ending with the month which is the
Number of Severance Months following the month in which the Executive’s
Separation from Service occurs, the Company shall pay the Executive a fraction
of the aggregate Severance Benefit, where the numerator of such fraction is one
(1) and the denominator of such fraction is the Number of Severance Months. Any
fractional payment shall be rounded down to the nearest whole cent.





--------------------------------------------------------------------------------





(ii)    The Company will pay or reimburse the Executive for his premiums charged
to continue medical coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), at the same or reasonably equivalent medical
coverage for the Executive (and, if applicable, the Executive’s eligible
dependents) as in effect immediately prior to the Severance Date, to the extent
that the Executive elects such continued coverage; provided that the Company’s
obligation to make any payment or reimbursement pursuant to this clause (ii)
shall, subject to Section 21(b), commence with continuation coverage for the
month following the month in which the Executive’s Severance Date occurs and
shall cease with continuation coverage for the twelfth month following the month
in which the Executive’s Separation from Service occurs (or, if earlier, shall
cease upon the first to occur of the Executive’s death, the date the Executive
becomes eligible for coverage under the health plan of a future employer, or the
date the Company ceases to offer group medical coverage to its active executive
employees or the Company is otherwise under no obligation to offer COBRA
continuation coverage to the Executive). To the extent the Executive elects
COBRA coverage, he shall notify the Company in writing of such election prior to
such coverage taking effect and complete any other continuation coverage
enrollment procedures the Company may then have in place;
(iii)    The Company shall promptly pay to the Executive any Incentive Bonus
that would otherwise be paid to the Executive had his employment by the Company
not terminated with respect to any fiscal year that ended before the Severance
Date, to the extent not theretofore paid;
(iv)    At the time the Company pays bonuses with respect to the fiscal year in
which the Severance Date occurs (and in all events not later than two and
one-half months after the end of such fiscal year), the Company shall pay the
Executive the Incentive Bonus that would otherwise have been paid to the
Executive with respect to that fiscal year had his employment with the Company
not terminated, multiplied by a fraction, the numerator of which is the total
number of days in such fiscal year the Executive was employed with the Company
and the denominator of which is the total number of days in such fiscal year.
(c)    If, during the Period of Employment, the Executive’s employment with the
Company terminates as a result of the Executive’s death or Disability, the
Company shall pay the Executive the amounts contemplated by Section 5.3(b)(iii)
and (iv).
(d)    Notwithstanding the foregoing provisions of this Section 5.3, if the
Executive breaches his obligations under Section 6 of this Agreement, or any
obligation under the Confidentiality Agreement, at any time, from and after the
date of such breach and not in any way in limitation of any right or remedy
otherwise available to the Company, the Executive will no longer be entitled to,
and the Company will no longer be obligated to pay, any remaining unpaid portion
of the Severance Benefit or any remaining unpaid amount contemplated by Section
5.3(b)(iii), 5.3(b)(iv), or 5.3(c), or to any continued Company-paid or
reimbursed coverage pursuant to Section 5.3(b)(ii); provided that, if the
Executive provides the Release contemplated by Section 5.4, in no event shall
the Executive be entitled to benefits pursuant to Section 5.3(b) or 5.3(c), as
applicable, of less than $5,000 (or the amount of such benefits, if less than
$5,000), which amount the parties





--------------------------------------------------------------------------------





agree is good and adequate consideration, in and of itself, for the Executive’s
Release contemplated by Section 5.4.
(e)    The foregoing provisions of this Section 5.3 shall not affect: (i) the
Executive’s receipt of benefits otherwise due terminated employees under group
insurance coverage consistent with the terms of the applicable Company welfare
benefit plan; (ii) the Executive’s rights under COBRA to continue participation
in medical, dental, and hospitalization; or (iii) the Executive’s receipt of
benefits otherwise due in accordance with the terms of the Company’s 401(k) plan
(if any).
(f)    If a Change in Control occurs, Section 5.3 shall no longer apply as of
the date of the Change in Control (other than to the extent Executive’s
employment had already terminated prior to such date), and the Executive’s right
to receive any severance benefits in connection with a termination of employment
upon or after the date of such Change in Control shall be governed by the Change
in Control Agreement (as defined in Section 5.5); provided, however, that if the
Executive is entitled to any severance benefits under the Change in Control
Agreement in connection with a Termination (as such term is defined in the
Change in Control Agreement) that occurs within six (6) months prior to a Change
in Control as provided in Section 5 of the Change in Control Agreement (a
“Pre-CIC Termination”), then (i) any severance benefits otherwise payable to
Executive pursuant to Section 6(a)(ii) and (iii) of the Change in Control
Agreement shall be reduced on a dollar-for-dollar basis by the amount of any
severance benefits Executive becomes entitled to in connection with such
termination under Section 5.3(b)(i), (ii) any benefits due to the Executive
pursuant to Section 6(b) of the Change in Control Agreement shall be reduced for
the number of months (if any) the Executive was provided benefits under Section
5(b)(ii) and Section 5(b)(ii) shall cease to apply with the month in which the
Change in Control occurs, and (iii) if the Executive is entitled in connection
with such termination to the benefit provided for in Section 5(b)(iv), such
provision shall apply and the Executive shall not be entitled to the benefit
provided for in Section 6(a)(i) of the Change in Control Agreement. By executing
this Agreement, the Executive and the Company agree that the Change in Control
Agreement is amended (i) as provided to effect the foregoing provisions of this
Section 5(f), and (ii) if the Executive becomes entitled to cash severance as
provided in Section 6(a) of the Change in Control Agreement (including cash
severance pursuant to the Change in Control Agreement in connection with a
Pre-CIC Termination), such cash severance shall be paid in installments in
accordance with the schedule set forth in Section 5.3(b)(i) above (but
determined applying the Applicable Multiple provided for in the Change in
Control Agreement). In addition, the parties hereby agree that if the Executive
becomes entitled to payment by the Company of his COBRA premiums as provided in
Section 6(b) of the Change in Control Agreement in connection with a Pre-CIC
Termination and was not entitled to the benefit provided in Section 5(b)(iv) of
this Agreement in connection with such a Pre-CIC Termination, such benefit under
Section 6(b) of the Change in Control Agreement shall commence with the month
following the month in which the Change in Control occurs.
5.4
Release; Exclusive Remedy.

(a)    This Section 5.4 shall apply notwithstanding anything else contained in
this Agreement or any stock option or other equity-based award agreement to the
contrary. As a condition precedent to any Company obligation to the Executive
pursuant to Section 5.3(b) or 5.3(c) or any other obligation to accelerate
vesting of any equity-based award in





--------------------------------------------------------------------------------





connection with the termination of the Executive’s employment, the Executive
shall, upon or promptly following his last day of employment with the Company
(and in all events within twenty-one (21) days after his last day of employment
with the Company), provide the Company with a valid, executed Release, and such
Release shall have not been revoked by the Executive pursuant to any revocation
rights afforded by applicable law. For these purposes, “Release” means a written
release agreement in substantially the form attached as Exhibit A to this
Agreement, provided that the Company may make technical changes to such form and
may revise such form to reflect changes in law, rules and regulations or
otherwise to help ensure that the Release is maximally enforceable under
applicable law.
(b)    The Executive agrees that the payments and benefits contemplated by
Section 5.3 (and any applicable acceleration of vesting of an equity-based award
in accordance with the terms of such award in connection with the termination of
the Executive’s employment) shall constitute the exclusive and sole remedy for
any termination of his employment and the Executive covenants not to assert or
pursue any other remedies, at law or in equity, with respect to any termination
of employment. The Executive agrees to resign, on the Severance Date, as an
officer and director of the Company and each of its subsidiaries, and as a
fiduciary of any benefit plan of the Company or any of its subsidiaries, and to
promptly execute and provide to the Company any further documentation, as
requested by the Company, to confirm such resignation.
5.5
Certain Defined Terms.

(a)    As used herein, “Accrued Obligations” means:
(i)    any Base Salary that had accrued but had not been paid on or before the
Severance Date; and
(ii)    any reimbursement due to the Executive pursuant to Section 4.2 for
expenses reasonably incurred by the Executive on or before the Severance Date
and documented and pre-approved, to the extent applicable, in accordance with
the Company’s expense reimbursement policies in effect at the applicable time.


(b)    As used herein, “Cause” shall mean, as reasonably determined by the Board
(excluding the Executive, if he is then a member of the Board) based on the
information then known to it, that one or more of the following has occurred:
(i)    the Executive has committed a felony or any crime of moral turpitude
(under the laws of the United States or any relevant state, or a similar crime
or offense under the applicable laws of any relevant foreign jurisdiction);
(ii)    the Executive has engaged in acts of fraud, dishonesty or other acts of
misconduct in the course of his duties hereunder;
(iii)    the Executive has willfully failed to perform or uphold his duties
under this Agreement, has been negligent in performing such duties, and/or has
willfully failed to comply with reasonable directives of the Board or any
superior officer of the Company; or





--------------------------------------------------------------------------------





(iv)    the Executive has breached any Company policy applicable to the
Executive, the Confidentiality Agreement, any provision of Section 6, and/or any
other contract to which the Executive is a party to with the Company or any of
its subsidiaries.
(c)    As used herein, “Change of Control” shall have the meaning given to such
term in the Change in Control Agreement.
(d)    As used herein, “Change in Control Agreement” shall mean the Change in
Control Agreement by and between the Executive and the Company dated March 14,
2011, as amended.
(e)    As used herein, “Disability” shall mean a physical or mental impairment
which, as reasonably determined by the Board, renders the Executive unable to
perform the essential functions of his employment with the Company, even with
reasonable accommodation that does not impose an undue hardship on the Company,
for more than 90 days in any 180-day period, unless a longer period is required
by federal or state law, in which case that longer period would apply.
(f)    As used herein, “Involuntary Termination” shall mean a termination of the
Executive’s employment by the Company without Cause (and other than due to
Executive’s death or in connection with a good faith determination by the Board
that the Executive has a Disability).
(g)    As used herein, the term “Person” shall be construed broadly and shall
include, without limitation, an individual, a partnership, a limited liability
company, a corporation, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.
(h)    As used herein, a “Separation from Service” occurs when the Executive
dies, retires, or otherwise has a termination of employment with the Company
that constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h)(1), without regard to the optional alternative
definitions available thereunder.
5.6.
Notice of Termination. Any termination of the Executive’s employment under this
Agreement shall be communicated by written notice of termination from the
terminating party to the other party. This notice of termination must be
delivered in accordance with Section 18 and must indicate the specific
provision(s) of this Agreement relied upon in effecting the termination.

5.7
Limitation on Benefits; Company Clawback Policy. Notwithstanding anything else
in this Agreement to the contrary, benefits and payments under this Section 5
are subject to Section 7 of the Change in Control Agreement. Any Incentive Bonus
paid, as well as any other compensation provided, to Executive will be subject,
to the extent applicable in accordance with its terms, to the Company’s
recoupment, clawback or similar policy as it may be in effect from time to time,
as well as any similar provisions of applicable law.






--------------------------------------------------------------------------------





6.
Protective Covenants. For purposes of clarity, the provisions of this Section 6
are in addition to, not in lieu of, any obligations set forth in the
Confidentiality Agreement.

6.1
Cooperation. Following the Executive’s last day of employment by the Company,
the Executive shall reasonably cooperate with the Company and its subsidiaries
in connection with: (a) any internal or governmental investigation or
administrative, regulatory, arbitral or judicial proceeding involving the
Company and any subsidiaries with respect to matters relating to the Executive’s
employment with or service as a member of the Board or the board of directors of
any subsidiary (collectively, “Litigation”); or (b) any audit of the financial
statements of the Company or any subsidiary with respect to the period of time
when the Executive was employed by the Company or any subsidiary (“Audit”). The
Executive acknowledges that such cooperation may include, but shall not be
limited to, the Executive making himself available to the Company or any
subsidiary (or their respective attorneys or auditors) upon reasonable notice
for: (i) interviews, factual investigations, and providing declarations or
affidavits that provide truthful information in connection with any Litigation
or Audit; (ii) appearing at the request of the Company or any subsidiary to give
testimony without requiring service of a subpoena or other legal process; (iii)
volunteering to the Company or any subsidiary pertinent information related to
any Litigation or Audit; (iv) providing information and legal representations to
the auditors of the Company or any subsidiary, in a form and within a time frame
requested by the Board, with respect to the Company’s or any subsidiary’s
opening balance sheet valuation of intangibles and financial statements for the
period in which the Executive was employed by the Company or any subsidiary; and
(v) turning over to the Company or any subsidiary any documents relevant to any
Litigation or Audit that are or may come into the Executive’s possession. The
Company shall reimburse the Executive for reasonable travel expenses incurred in
connection with providing the services under this Section 6.1, including lodging
and meals, upon the Executive’s submission of receipts.

6.2
Further Condition of Any Severance. The Executive agrees that if the Executive
were to become employed by, or substantially involved in, the business of a
competitor of the Company or any of its subsidiaries during the twelve (12)
month period following the Severance Date, it would be very difficult for the
Executive not to rely on or use the Company’s and its subsidiaries’ trade
secrets and confidential information. Accordingly, the Company shall have no
obligation to pay any Severance Benefit (or any further Severance Benefit, as
the case may be, and in each case that may otherwise be or become due) in the
event that, during the Period of Employment or at any time in the 12 months
after the Severance Date, the Executive, directly or indirectly through any
other Person engages in, enters the employ of, renders any services to, has any
ownership interest in, or participates in the financing, operation, management
or control of, any Competing Business. The Executive agrees that he will not
hold any such position or engage in any such activity during the Period of
Employment. Compliance with this Section 6.2 is a condition precedent to any
Severance Benefit that might otherwise be or become due. For avoidance of doubt,
the Company shall not be entitled to monetary damages or injunctive relief in
the event of any breach by the Executive of this Section 6.2 following the
Severance Date. For purposes of this Agreement, the phrase “directly or
indirectly through any other Person engage in” shall include, without
limitation, any direct or indirect ownership or profit participation interest in
such enterprise, whether as an owner, stockholder, member, partner, joint
venturer or otherwise, and shall include any direct or indirect participation in
such enterprise as an employee, consultant, director, officer,






--------------------------------------------------------------------------------





licensor of technology or otherwise. For purposes of this Agreement, “Competing
Business” means a Person anywhere in the continental United States and elsewhere
in the world where the Company and its subsidiaries engage in business, or
reasonably anticipate engaging in business, on the Severance Date (the
“Restricted Area”) that at any time during the Period of Employment has
competed, or any and time during the twelve (12) month period following the
Severance Date competes, with the Company or any of its subsidiaries in any
business engaged in by the Company or any of its subsidiaries (or which any of
them had plans to in the future engage in, which plans were known by or
reasonably should have been known by the Executive) as of the Severance Date.
Nothing herein shall prohibit the Executive from being a passive owner of not
more than 2% of the outstanding stock of any class of a corporation which is
publicly traded, so long as the Executive has no active participation in the
business of such corporation.
7.
Withholding Taxes. Notwithstanding anything else herein to the contrary, the
Company may withhold (or cause there to be withheld, as the case may be) from
any amounts otherwise due or payable under or pursuant to this Agreement such
federal, state and local income, employment, or other taxes as may be required
to be withheld pursuant to any applicable law or regulation.

8.
Successors and Assigns.

(a)    This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.


(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns. Without limiting the generality of the
preceding sentence, the Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor or assignee, as applicable, which assumes
and agrees to perform this Agreement by operation of law or otherwise.


9.
Number and Gender; Examples. Where the context requires, the singular shall
include the plural, the plural shall include the singular, and any gender shall
include all other genders. Where specific language is used to clarify by example
a general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates.

10.
Section Headings. The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.

11.
Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the state of California, without giving effect to any choice of
law or conflicting provision or rule (whether of the state of California or any
other jurisdiction) that would cause the laws of any jurisdiction other than the
state of California to be applied. In furtherance of the foregoing, the internal
law of the state of California will control the interpretation and construction
of this






--------------------------------------------------------------------------------





Agreement, even if under such jurisdiction’s choice of law or conflict of law
analysis, the substantive law of some other jurisdiction would ordinarily apply.
12.
Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable under any present or future law, and if the rights and obligations
of any party under this Agreement will not be materially and adversely affected
thereby, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction, and to
this end the provisions of this Agreement are declared to be severable;
furthermore, in lieu of such invalid or unenforceable provision there will be
added automatically as a part of this Agreement, a legal, valid and enforceable
provision as similar in terms to such invalid or unenforceable provision as may
be possible. Notwithstanding the foregoing, if such provision could be more
narrowly drawn (as to geographic scope, period of duration or otherwise) so as
not to be invalid, prohibited or unenforceable in such jurisdiction, it shall,
as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.

13.
Entire Agreement. This Agreement, together with the attached exhibit, the
Confidentiality Agreement, the Change in Control Agreement, and the written
Indemnification Agreement by and between Executive and the Company and dated on
or about May 19, 2011 (together, the “Integrated Document”), embodies the entire
agreement of the parties hereto respecting the matters within its scope. The
Integrated Document supersedes all prior and contemporaneous agreements of the
parties hereto that directly or indirectly bears upon the subject matter hereof.
Any prior negotiations, correspondence, agreements, proposals or understandings
relating to the subject matter hereof shall be deemed to have been merged into
the Integrated Document, and to the extent inconsistent with the Integrated
Document, such negotiations, correspondence, agreements, proposals, or
understandings shall be deemed to be of no force or effect. There are no
representations, warranties, or agreements, whether express or implied, or oral
or written, with respect to the subject matter hereof, except as expressly set
forth in the Integrated Document.

14.
Modifications. This Agreement may not be amended, modified or changed (in whole
or in part), except by a formal, definitive written agreement expressly
referring to this Agreement, which agreement is executed by both of the parties
hereto.

15.
Waiver. Neither the failure nor any delay on the part of a party to exercise any
right, remedy, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any right,
remedy, power or privilege, nor shall any waiver of any right, remedy, power or
privilege with respect to any occurrence be construed as a waiver of such right,
remedy, power or privilege with respect to any other occurrence. No waiver shall
be effective unless it is in writing and is signed by the party asserted to have
granted such waiver.

16.
Arbitration. Except as provided in Section 6.2 and 17, Executive and the Company
agree that any controversy arising out of or relating to this Agreement, its
enforcement or interpretation, or because of an alleged breach, default, or
misrepresentation in connection with any of its provisions, or any other
controversy arising out of Executive’s employment, including, but not limited
to, any state or federal statutory claims, shall be submitted to arbitration in
Orange County,






--------------------------------------------------------------------------------





California, before a sole arbitrator (the “Arbitrator”) selected from the
American Arbitration Association, as the exclusive forum for the resolution of
such dispute; provided, however, that provisional injunctive relief may, but
need not, be sought by either party to this Agreement in a court of law while
arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the matter is finally
determined by the Arbitrator. Final resolution of any dispute through
arbitration may include any remedy or relief which the Arbitrator deems just and
equitable, including any and all remedies provided by applicable state or
federal statutes. At the conclusion of the arbitration, the Arbitrator shall
issue a written decision that sets forth the essential findings and conclusions
upon which the Arbitrator's award or decision is based. Any award or relief
granted by the Arbitrator hereunder shall be final and binding on the parties
hereto and may be enforced by any court of competent jurisdiction. The parties
acknowledge and agree that they are hereby waiving any rights to trial by jury
in any action, proceeding or counterclaim brought by either of the parties
against the other in connection with any matter whatsoever arising out of or in
any way connected with this Agreement or Executive’s employment.
17.
Remedies. Each of the parties to this Agreement and any such person or entity
granted rights hereunder whether or not such person or entity is a signatory
hereto shall be entitled to enforce its rights under this Agreement specifically
to recover damages and costs for any breach of any provision of this Agreement
and to exercise all other rights existing in its favor. The parties hereto agree
and acknowledge that money damages may not be an adequate remedy for any breach
of the provisions of this Agreement and that each party may in its sole
discretion apply to any court of law or equity of competent jurisdiction for
specific performance, injunctive relief and/or other appropriate equitable
relief (without posting any bond or deposit) in order to enforce or prevent any
violations of the provisions of this Agreement. Each party shall be responsible
for paying its own attorneys’ fees, costs and other expenses pertaining to any
such legal proceeding and enforcement regardless of whether an award or finding
or any judgment or verdict thereon is entered against either party.

18.
Notices. Any notice provided for in this Agreement must be in writing and must
be either personally delivered, transmitted via telecopier, mailed by first
class mail (postage prepaid and return receipt requested) or sent by reputable
overnight courier service (charges prepaid) to the recipient at the address
below indicated or at such other address or to the attention of such other
person as the recipient party has specified by prior written notice to the
sending party. Notices will be deemed to have been given hereunder and received
when delivered personally, when received if transmitted via telecopier, five
days after deposit in the U.S. mail and one day after deposit with a reputable
overnight courier service.

if to the Company:
CoreLogic, Inc.
40 Pacifica, Suite 900
Irvine, California 92618
Attention: General Counsel
if to the Executive, to the address most recently on file in the payroll records
of the Company.
19.
Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original as against any party whose signature
appears thereon, and all of which






--------------------------------------------------------------------------------





together shall constitute one and the same instrument. This Agreement shall
become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories. Photographic copies of such signed counterparts may be used in
lieu of the originals for any purpose.
20.
Legal Counsel; Mutual Drafting. Each party recognizes that this is a legally
binding contract and acknowledges and agrees that they have had the opportunity
to consult with legal counsel of their choice. Each party has cooperated in the
drafting, negotiation and preparation of this Agreement. Hence, in any
construction to be made of this Agreement, the same shall not be construed
against either party on the basis of that party being the drafter of such
language. The Executive agrees and acknowledges that he has read and understands
this Agreement, is entering into it freely and voluntarily, and has been advised
to seek counsel prior to entering into this Agreement and has had ample
opportunity to do so.

21.
Section 409A.

(a)    It is intended that any amounts payable under this Agreement shall either
be exempt from or comply with Section 409A of the Code (including the Treasury
regulations and other published guidance relating thereto) (“Code Section 409A”)
so as not to subject the Executive to payment of any additional tax, penalty or
interest imposed under Code Section 409A. The provisions of this Agreement shall
be construed and interpreted to avoid the imputation of any such additional tax,
penalty or interest under Code Section 409A yet preserve (to the nearest extent
reasonably possible) the intended benefit payable to the Executive. Any
installment payment payable pursuant to this Agreement shall be treated as
separate payments for purposes of Code Section 409A.
(b)    If the Executive is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the date of the Executive’s Separation from
Service, the Executive shall not be entitled to any payment or benefit pursuant
to Section 5.3(b) or (c) until the earlier of (i) the date which is six (6)
months after his or her Separation from Service for any reason other than death,
or (ii) the date of the Executive’s death. The provisions of this Section 21(b)
shall only apply if, and to the extent, required to avoid the imputation of any
tax, penalty or interest pursuant to Code Section 409A. Any amounts otherwise
payable to the Executive upon or in the six (6) month period following the
Executive’s Separation from Service that are not so paid by reason of this
Section 21(b) shall be paid (without interest) as soon as practicable (and in
all events within thirty (30) days) after the date that is six (6) months after
the Executive’s Separation from Service (or, if earlier, as soon as practicable,
and in all events within thirty (30) days, after the date of the Executive’s
death).
(c)    To the extent that any benefits pursuant to Section 5.3(b)(ii) or
reimbursements pursuant to Section 4.2 or Section 6.1 are taxable to the
Executive, any reimbursement payment due to the Executive pursuant to any such
provision shall be paid to the Executive on or before the last day of the
Executive’s taxable year following the taxable year in which the related expense
was incurred. The benefits and reimbursements pursuant to such provisions are
not subject to liquidation or exchange for another benefit and the amount of
such benefits and reimbursements that the Executive receives in one taxable year
shall not affect the amount of such benefits or reimbursements that the
Executive receives in any other taxable year.
[The remainder of this page has intentionally been left blank.]





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the Effective Date.
“COMPANY”
CoreLogic, Inc.,
a Delaware corporation


By:     /s/ Anand Nallathambi                        
Name:     Anand Nallathambi
Title:     President and Chief Executive Officer


“EXECUTIVE”
/s/ James Balas                                    James L. Balas



EXHIBIT A


Form of Release


1.    Release by the Executive. [____________] (the “Executive”), on his own
behalf and on behalf of his descendants, dependents, heirs, executors,
administrators, assigns and successors, and each of them, hereby acknowledges
full and complete satisfaction of and releases and discharges and covenants not
to sue CoreLogic, Inc. (the “Company”), its divisions, subsidiaries, parents, or
affiliated corporations, past and present, and each of them, as well as its and
their assignees, successors, directors, officers, stockholders, partners,
representatives, attorneys, agents or employees, past or present, or any of them
(individually and collectively, “Releasees”), from and with respect to any and
all claims, agreements, obligations, demands and causes of action, known or
unknown, suspected or unsuspected, arising out of or in any way connected with
the Executive’s employment or any other relationship with or interest in the
Company or the termination thereof, including without limiting the generality of
the foregoing, any claim for severance pay, profit sharing, bonus or similar
benefit, pension, retirement, life insurance, health or medical insurance or any
other fringe benefit, or disability, or any other claims, agreements,
obligations, demands and causes of action, known or unknown, suspected or
unsuspected resulting from any act or omission by or on the part of Releasees
committed or omitted prior to the date of this General Release Agreement (this
“Agreement”) set forth below, including, without limiting the generality of the
foregoing, any claim under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Family and Medical Leave Act, or any other
federal, state or local law, regulation or ordinance (collectively, the
“Claims”); provided, however, that the foregoing release does not apply to any
obligation of the Company to the Executive pursuant to any of the following: (1)
Section 5.3 of the Employment Agreement dated as of [__________, 20__] by and
between the Company and the Executive (the “Employment Agreement”); (2) any
equity-based awards previously granted by the Company to the Executive, to the
extent that such awards continue after the termination of the Executive’s
employment with the Company in accordance with the applicable terms of such
awards; (3) any right to indemnification that the Executive may have





--------------------------------------------------------------------------------





pursuant to the Company’s bylaws, its corporate charter or under any written
indemnification agreement with the Company (or any corresponding provision of
any subsidiary or affiliate of the Company) with respect to any loss, damages or
expenses (including but not limited to attorneys’ fees to the extent otherwise
provided) that the Executive may in the future incur with respect to his service
as an employee, officer or director of the Company or any of its subsidiaries or
affiliates; (4) with respect to any rights that the Executive may have to
insurance coverage for such losses, damages or expenses under any Company (or
subsidiary or affiliate) directors and officers liability insurance policy; (5)
any rights to continued medical and dental coverage that the Executive may have
under COBRA; or (6) any rights to payment of benefits that the Executive may
have under a retirement plan sponsored or maintained by the Company that is
intended to qualify under Section 401(a) of the Internal Revenue Code of 1986,
as amended. In addition, this release does not cover any Claim that cannot be so
released as a matter of applicable law. The Executive acknowledges and agrees
that he has received any and all leave and other benefits that he has been and
is entitled to pursuant to the Family and Medical Leave Act of 1993.
2.    Acknowledgement of Payment of Wages. Except for accrued vacation (which
the parties agree totals approximately ___ days of pay) and salary for the
current pay period, the Executive acknowledges that he has received all amounts
owed for his regular and usual salary (including, but not limited to, any bonus,
severance, or other wages), and usual benefits through the date of this
Agreement.
3.    Waiver of Civil Code Section 1542. This Agreement is intended to be
effective as a general release of and bar to each and every Claim hereinabove
specified. Accordingly, the Executive hereby expressly waives any rights and
benefits conferred by Section 1542 of the California Civil Code and any similar
provision of any other applicable state law as to the Claims. Section 1542 of
the California Civil Code provides:
“A GENERAL RELEASE DOES NOT EXTEND TO A CLAIM WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR.”
The Executive acknowledges that he later may discover claims, demands, causes of
action or facts in addition to or different from those which the Executive now
knows or believes to exist with respect to the subject matter of this Agreement
and which, if known or suspected at the time of executing this Agreement, may
have materially affected its terms. Nevertheless, the Executive hereby waives,
as to the Claims, any claims, demands, and causes of action that might arise as
a result of such different or additional claims, demands, causes of action or
facts.
4.    ADEA Waiver. The Executive expressly acknowledges and agrees that by
entering into this Agreement, he is waiving any and all rights or claims that he
may have arising under the Age Discrimination in Employment Act of 1967, as
amended (“ADEA”), which have arisen on or before the date of execution of this
Agreement. The Executive further expressly acknowledges and agrees that:
(a)He is hereby advised in writing by this Agreement to consult with an attorney
before signing this Agreement;
(b)He was given a copy of this Agreement on [____________] and informed that he
had twenty-one (21) days within which to consider this Agreement and that if he
wished to executive this Agreement prior to expiration of such 21-day period, he
should execute the Acknowledgement and Waiver attached hereto as Exhibit A-1;





--------------------------------------------------------------------------------





(c)Nothing in this Agreement prevents or precludes the Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs from doing so, unless specifically authorized by federal law; and


(d)He was informed that he has seven (7) days following the date of execution of
this Agreement in which to revoke this Agreement, and this Agreement will become
null and void if the Executive elects revocation during that time. Any
revocation must be in writing, addressed to the Company’s Chief Executive
Officer and delivered in accordance with the notice provisions of the Employment
Agreement, and must be received by the Company during the seven-day revocation
period. In the event that the Executive exercises his right of revocation,
neither the Company nor the Executive will have any obligations under this
Agreement.


5.    Restricted Stock Unit. As part of Executive’s employment, Executive was
awarded restricted stock units pursuant to the terms of a Restricted Stock Unit
Award Agreement and The CoreLogic, Inc. 2006 Incentive Compensation Plan or the
plan in effect from time to time (collectively, the "Plan Documents"), the terms
of which are incorporated herein by reference. This Agreement shall constitute a
separation agreement for purposes of determining the Period of Restriction, as
defined in the Plan Documents. If Executive signs and returns this Agreement,
the Period of Restriction applicable to Executive’s outstanding, unvested
restricted stock units will lapse as provided in, and subject to the provisions
of, the Plan Documents. Executive agrees that Executive will not engage in
Detrimental Activity, as defined in the Restricted Stock Unit Award Agreement.
6.    No Transferred Claims. The Executive represents and warrants to the
Company that he has not heretofore assigned or transferred to any person not a
party to this Agreement any released matter or any part or portion thereof.
7.    Miscellaneous. The following provisions shall apply for purposes of this
Agreement:
(a)    Number and Gender. Where the context requires, the singular shall include
the plural, the plural shall include the singular, and any gender shall include
all other genders.
(b)    Section Headings. The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.
(c)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of _______, without giving effect to any
choice of law or conflicting provision or rule (whether of the State of ________
or any other jurisdiction) that would cause the laws of any jurisdiction other
than the State of ______ to be applied. In furtherance of the foregoing, the
internal law of the State of _______ will control the interpretation and
construction of this agreement, even if under such jurisdiction’s choice of law
or conflict of law analysis, the substantive law of some other jurisdiction
would ordinarily apply.
(d)    Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable under any present or future law, and if the rights and obligations
of





--------------------------------------------------------------------------------





any party under this Agreement will not be materially and adversely affected
thereby, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction, and to
this end the provisions of this Agreement are declared to be severable;
furthermore, in lieu of such invalid or unenforceable provision there will be
added automatically as a part of this Agreement, a legal, valid and enforceable
provision as similar in terms to such invalid or unenforceable provision as may
be possible. Notwithstanding the foregoing, if such provision could be more
narrowly drawn (as to geographic scope, period of duration or otherwise) so as
not to be invalid, prohibited or unenforceable in such jurisdiction, it shall,
as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.
(e)    Modifications. This Agreement may not be amended, modified or changed (in
whole or in part), except by a formal, definitive written agreement expressly
referring to this Agreement, which agreement is executed by both of the parties
hereto.
(f)    Waiver. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as
a waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.
(g)    Arbitration. The Executive and the Company agree that any controversy or
claim arising out of or relating to this Agreement, its enforcement or
interpretation, or because of an alleged breach, default, or misrepresentation
in connection with any of its provisions, or any other controversy or claim
arising out of Executive’s employment, including, but not limited to, any state
or federal statutory claims, shall be submitted to arbitration in accordance
with the arbitration and dispute resolution provisions set forth in the
Employment Agreement.
(h)    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which together shall constitute one
and the same instrument. This Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties reflected hereon as the signatories. Photographic copies
of such signed counterparts may be used in lieu of the originals for any
purpose.
[Remainder of page intentionally left blank]


 





--------------------------------------------------------------------------------





The undersigned have read and understand the consequences of this Agreement and
voluntarily sign it. The undersigned declare under penalty of perjury under the
laws of the State of California that the foregoing is true and correct.
EXECUTED this ________ day of ________ 20___, at ______________________ County,
__________.
“EXECUTIVE”


                                
[___________]


EXECUTED this ________ day of ________ 20___, at ______________________ County,
__________.


“COMPANY”


CORELOGIC, INC.


By:                            
[Name]
[Title]





EXHIBIT A-1


ACKNOWLEDGMENT AND WAIVER




I, _______________, hereby acknowledge that I was given 21 days to consider the
foregoing General Release Agreement and voluntarily chose to sign the General
Release Agreement prior to the expiration of the 21-day period.
I declare under penalty of perjury under the laws of the State of California
that the foregoing is true and correct.





--------------------------------------------------------------------------------





EXECUTED this ___ day of ____________ 20___, at ___________ County, _________.
                                    
[_____________]









